Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 03/14/2022 for application 17/004246.
Claims 1-3, 5-13, and 15-20 are currently pending and have been fully considered.
Claims 4 and 14 have been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WELKER (U.S. 3945770).
It is noted that the claims are directed toward apparatus claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Furthermore, [i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Regarding claims 1, 8, 11, 18, and 19, WELKER teaches a high-pressure pump.
WELKER teaches in Fig. 2 and column 5 an embodiment of the pump 100.
WELKER teaches in Fig. 2 and column 6 a piston rod 118 (piston member).
WELKERS teaches in Fig. 2 and column 6 that the piston rod 118 has an internal tapped opening for receiving a headless bolt segment (coupling element).  
WELKER teaches in Fig. 2 and column 7 the headless bolt segment acts on the lower end of the piston rod including portion 146 (head member abutting the bellows). 
WELKER teaches in Fig. 2 and a bellows shaped diaphragm 150 with a number of bellows.
The bellows are taught to in lines 41-57 of column 6 to coil around the diaphragm which accommodates vertical reciprocation of the piston rod. 
WELKER teaches in Fig 2 and column 7 a sliding sleeve 172 (cup chamber), and a resilient plug 176 (cup member in cup chamber). The resilient plug 176 is has a dished exposed face 178 (concave portion). The plug is taught to fit snuggly within the sleeve (friction fit).
WELKER teaches that the bellows accommodate vertical reciprocation of the piston rod. The piston rod, the lower end, supports the sliding sleeve. (cup member in mechanical communication with bellows).
WELKER does not explicitly teach that the piston member, coupling member, the bellows, the head member, and the cup chamber are not fastened to one another.  
However, it has been held that making a structure separable would be obvious to one of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claims 2 and 12, WELKER does not teach that the first end of the pump and the sliding sleeve are such that the first end may be maintained or replaced without accessing the cup chamber.
However, it has been held that making a structure separable would be obvious to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 3 and 13, WELKER does not explicitly teach that the resilient plug 176 is made from a rubber material that may return to form after each ejection.
However, WELKER also teaches that resilient members from Fig. 1 are also taught to be made from a resilient material such as butadiene (rubber).
It would be obvious to one of ordinary skill in the art to use a butadiene to form the resilient plug 176.
Regarding claims 5 and 15, WELKER teaches that the element 150 comprise a diaphragm means which accommodates vertical reciprocation of the piston rod (piston member is in mechanical connection with a diaphragm).
Regarding claim 6 and 16, WELKER teaches in Fig. 2 and lines 7-31 of column 6 that a lower chamber is communicated through a port or opening with the atmosphere.
Regarding claim 7 and 17, WELKER does not explicitly teach use of a PLC.
However, it has been held that automating a manual activity would be prima facie obvious to one of ordinary skill in the art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194.
Regarding claim 9, WELKER teaches in lines 9-29 of page 8 inlet ports.
WELKER teaches in lines 30-46 of column 7 a check valve after the cup chamber and cup member.
Regarding claims 10 and 20, WELKER does not seem to explicitly teach at least one seal member adjacent to the cup member.
However, WELKER teaches in Fig. 1 the use of a seal member in preventing leakage.
It would be obvious to one of ordinary skill in the employ at least one seal member to prevent leakage around the piston in the embodiment taught in Fig. 2 of WELKER.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the invention.

Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that WELKER does not teach the newly added components in the amended claims, including a head member, a coupling member and its arrangement with a piston member.
This is not persuasive as WELKER teaches a headless bolt segment (coupling element) and the lower end of the piston rod including portion 146 (head member abutting the bellows). 
Applicant argues that the apparatus that WELKER teach a sampling pump that draws sample gas from a natural gas outline, while the present claimed invention is directed to an injection pump for injecting odorant into a pipeline.
This is not persuasive as stated above, the claims are directed toward apparatus claims.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Applicant argues that WELKER does not teach that the piston member, coupling member, bellows, the head chamber, and the cup chamber are not fastened to one another.
However, it has been held that making a structure separable would be obvious to one of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771